Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/8/2021 has been entered. Claims 5, 6, 15, 17, 21-23 are amended.  Claims 1-24 remain pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 4/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16238963 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s argument, see page 7, filed on 4/8/2021, with respect to the double patenting rejection, has been fully considered and is persuasive. The double patenting rejection has been withdrawn.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 discloses a method of removing material from the surface of a continuously casting aluminum alloy by brushing followed by cold rolling.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Eckert (US 5590703 A), Furugane et al (JPS52144358A, machine translation is referred here), and Kabel (GB-1337341-A, machine translation referred to here).  Eckert teaches removing surface defects from continuously casting aluminum surface, but teaches away from the method of brushing.  Furugane teaches a method for removing a skin of an extruded case out round billet of an aluminum alloy material, but without a continuously casting process and cold rolling process.  Kabel teaches brushing method to remove surface oxide and grease residuals from aluminum wire, but without a continuously casting process and cold rolling process.  There is no motivation to combine these prior arts.

Conclusion
Claims 1-24 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734